 



Exhibit 10.17
EMPLOYMENT AGREEMENT
          This AGREEMENT (the “Agreement”) dated as of March 9, 2006 by and
between W Lab Acquisition Corp., a Delaware corporation (the “Company”), the
Company’s parent company, Nextera Enterprises, Inc., a Delaware corporation
(“Nextera”), and Scott J. Weiss (the “Executive”) shall become effective upon
the consummation of the transactions contemplated by the Asset Purchase
Agreement (the “Asset Purchase Agreement”) between the Company, Nextera,
Woodridge Labs, Inc., a California corporation, Joseph J. Millin and Valerie
Millin, Trustees of the Millin Family Living Trust Dated November 18, 2002,
Joseph J. Millin (“Millin”), Scott J. Weiss and Debra Weiss, as Trustees of the
Scott and Debra Weiss Living Trust, and Scott J. Weiss (the “Effective Date”).
In consideration of the mutual covenants contained in this Agreement, the
Company and (solely with respect to the obligations set forth in Sections 4(h)
and 10 below) Nextera, on the one hand, and the Executive, on the other hand,
agree as follows:
          1. Employment. Commencing on the Effective Date, the Company agrees to
employ the Executive and the Executive agrees to be employed by the Company on
the terms and conditions set forth in this Agreement.
          2. Capacity. During the Term (as hereinafter defined), the Executive
shall serve the Company as its Chief Financial Officer reporting to the
President and Chief Executive Officer of the Company, or such other person as
the Company’s Board of Directors (the “Board”) may designate from time to time.
In such capacity, the Executive shall perform such services and duties in
connection with the business, affairs and operations of the Company consistent
with the Executive’s status as Chief Financial Officer as may be assigned or
delegated to the Executive from time to time by or under the direction and
supervision of the President and Chief Executive Officer or such other person as
may be designated by the Board.
          3. Term. Subject to the provisions of Section 6, the term of
employment under this Agreement (the “Term”) shall be for four (4) years from
the Effective Date (the “Initial Term”) and shall automatically renew for
periods of one (1) year commencing at the expiration of the Initial Term (the
“End Date”) and on each subsequent anniversary of the End Date thereafter,
unless either the Executive or the Company, acting through the Board, gives
written notice to the other not less than thirty (30) days prior to the End Date
or anniversary thereof, as applicable, of such party’s election not to extend
the Term.
          4. Compensation and Benefits. The regular compensation and benefits
payable and made available to the Executive under this Agreement shall be as
follows:
          (a) Salary. During the Term, for all services rendered by the
Executive under this Agreement, the Company shall pay or cause to be paid to the
Executive a base salary (the “Salary”) at an annual rate of One Hundred Thousand
Dollars ($100,000) commencing on the Effective Date. During the Term, the Salary
shall be reviewed not less frequently than annually, as determined by the Board,
and the Board may (but shall have no obligation to) increase the Salary in its
sole discretion.

1



--------------------------------------------------------------------------------



 



          (b) Bonus. The Executive shall be eligible for consideration for a
bonus each year during the Term, the payment and amount of which shall be
determined by the Board in its sole discretion.
          (c) Vacation. The Executive shall accrue paid vacation leave at the
rate of four (4) weeks per year during the Term, subject to the terms and
conditions of the Company’s vacation policy in existence from time to time.
          (d) Incentive, Savings and Retirement Plans. During the Term, the
Executive shall be entitled to participate in all incentive, savings,
retirement, deferral, and nonqualified supplemental pension plans, practices,
policies and programs applicable generally to other peer executives of the
Company and Nextera (the “Company Group”), subject to the terms of the
applicable plan documents.
          (e) Welfare Benefit Plans. During the Term, the Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive benefits comparable to those provided under welfare benefit
plans, practices, policies and programs maintained by the Company Group
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
other peer executives of the Company Group (“Welfare Benefits”), subject to the
terms of the applicable plan documents.
          (f) Expenses. During the Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive submitted and approved in accordance with the policies, practices and
procedures of the Company Group in effect for the Executive from time to time,
including, without limitation, reasonable home office expenses (including
telephone lines for communication and fax and internet services) approved by the
Board.
          (g) Fringe Benefits. During the Term, the Executive shall be entitled
to such fringe benefits, including, without limitation, if applicable, an
automobile lease and payment of related expenses, as may be determined by the
Board from time to time in its sole discretion.
          (h) Stock Option Plan. Within thirty (30) days after a registration
statement on Form S-8 filed by Nextera after the Effective Date has become
effective under the rules and regulations of the Securities and Exchange
Commission (“SEC”) with respect to a stock option plan relating to options to
purchase Nextera’s Class A Common Stock and the shares of stock issuable
thereunder, Nextera agrees to reserve options (“Reserved Options”) under such
stock option plan in an amount equal to five percent (5%) of the number of
shares of Nextera’s Class A Common Stock outstanding immediately after the
Effective Date. Nextera agrees to file such registration statement on Form S-8
with the SEC within seventy-five (75) days after the Effective Date. The
Reserved Options shall be granted to the Executive and other employees of the
Company as determined by the Board of Directors of Nextera from time to time.
The Reserved Options shall be granted to the Executive and other employees of
the Company as determined by the Board of Directors of Nextera from time to
time. The Reserved Options granted to the Executive shall contain terms and
conditions consistent with such stock option plan, provided,

2



--------------------------------------------------------------------------------



 



however, that twenty-five percent (25%) of the number of Reserved Options
granted to the Executive shall vest at the end of each of the first, second,
third and fourth year of the Initial Term, until fully vested (such that all
such Reserved Options granted to Executive during the Initial Term shall be 100%
vested as of the last day of the Initial Term), subject to Section 6 of this
Agreement and such stock option plan.
          (i) Taxation of Payments and Benefits. The Company shall undertake to
make deductions, withholdings and tax reports with respect to payments and
benefits under this Agreement to the extent that it reasonably and in good faith
believes that it is required to make such deductions, withholdings and tax
reports. Payments under this Agreement shall be in amounts net of any such
deductions or withholdings. Nothing in this Agreement shall be construed to
require the Company to make any payments to compensate the Executive for any
adverse tax effect associated with any payments or benefits or for any deduction
or withholding from any payment or benefit.
          (j) Exclusivity of Salary and Benefits. The Executive shall not be
entitled to any payments or benefits other than those provided under this
Agreement as consideration for the Services rendered under this Agreement.
          5. Extent of Service. During the Term, and excluding any periods of
vacation and sick leave to which the Executive is entitled, and any periods of
Disability, the Executive shall devote at least eighty (80) hours per month of
the Executive’s business time to the business and affairs of the Company and, to
the extent necessary to discharge the responsibilities assigned to the Executive
hereunder, use the Executive’s best efforts during such working time to perform
faithfully and efficiently such responsibilities. The Company acknowledges and
agrees that the Executive may perform a substantial portion of his services at a
location other than the Company’s principal offices, so long as such off-site
location does not interfere with the Executive’s discharge of his job duties and
responsibilities. During the Term, the Executive may engage in other business
activities that do not interfere with the Executive’s job performance and
responsibilities; provided that nothing in this Section 5 shall be construed as
permitting the Executive to engage in any activities prohibited by the
Non-Compete, Non-Solicitation, Proprietary Information, Confidentiality and
Inventions Agreement (the “Non-Compete Agreement”) referred to in Section 7(a),
or by Section 6.1 of the Asset Purchase Agreement; provided, further, that
notwithstanding the provisions of Section 5 above, the Executive, in his
capacity as a Certified Public Accountant, may provide accounting, tax and
consulting services to the extent and in the manner permitted by Section 6.1(c)
of the Asset Purchase Agreement.
          6. Termination and Termination Benefits. Notwithstanding the
provisions of Section 3, the Executive’s employment under this Agreement shall
terminate under the following circumstances set forth in this Section 6.
          (a) Termination by the Company for Cause. The Executive’s employment
under this Agreement may be terminated for Cause without further liability on
the part of the Company effective immediately upon a vote of the Board and
written notice to the Executive (in addition to and not part of any written
notice required below to determine “Cause”) setting forth in detail the
particulars upon which such termination notice is being given. Only the
following shall constitute “Cause” for such termination:

3



--------------------------------------------------------------------------------



 




     (i) dishonest statements or dishonest acts of the Executive with respect to
the Company Group which are materially injurious to the Company as determined by
the Board in its reasonable judgment;
     (ii) commission by the Executive of, or entry by the Executive of a guilty
or no contest plea to, (x) a felony or (y) any misdemeanor involving moral
turpitude, deceit, dishonesty or fraud;
     (iii) willful violation by Executive of a federal or state law, rule or
regulation applicable to the business of the Company of a type and kind that is
materially injurious to the Company as determined by the Board in its reasonable
judgment;
     (iv) willful and continued failure of the Executive to perform the
Executive’s duties with the Company to the Board’s reasonable satisfaction
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for such performance is delivered to the
Executive by the Board which specifically identifies the manner in which the
Board believes that the Executive has not performed the Executive’s duties to
the Board’s reasonable satisfaction and the Executive has not effected a cure as
determined by the Board in its reasonable judgment within fifteen (15) days
after receipt of such written notice;
     (v) material breach of the Non-Compete Agreement or any other material
obligations of the Executive under this Agreement, not including the matters set
forth in sub-section (iv) above, which breach continues uncured to the
reasonable satisfaction of the Board within fifteen (15) days after receipt by
the Executive of written notice of such breach; or
     (vi) willful and material breach by the Executive of his obligations under
Section 6.1 of the Asset Purchase Agreement, which breach continues uncured to
the reasonable satisfaction of the Board within fifteen (15) days after receipt
by the Executive of written notice of such breach.
For purposes of this provision, any act, or failure to act, on the part of the
Executive based upon authority given pursuant to a resolution duly adopted by
the Board or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. In making any determination
under this Section 6(a), the Board shall act fairly and in good faith and shall
give the Executive an opportunity to appear and be heard at a meeting of the
Board or the compensation committee of the Board, which meeting may be held
telephonically at the request of either the Company or the Executive, and
present evidence on the Executive’s behalf.
          (b) Termination by the Executive. The Executive’s employment under
this Agreement may be terminated by the Executive by written notice to the
Company at least sixty (60) days prior to such termination.

4



--------------------------------------------------------------------------------



 



          (c) Termination by the Company Without Cause or by the Executive with
Good Reason. Subject to the payment of Termination Benefits pursuant to
Section 6(d), the Executive’s employment under this Agreement may be terminated
by the Company without Cause upon written notice to the Executive by a vote of
the Board or by the Executive with Good Reason upon written notice to the Board.
For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s written consent, the occurrence of any of the following
circumstances:
     (i) the assignment to the Executive of any duties substantially
inconsistent with and inferior to the position of Chief Financial Officer of the
Company, a significant adverse alteration in the nature or status of the
Executive’s authority, duties, responsibilities or the conditions of the
Executive’s employment as Chief Financial Officer, including a diminution in the
title of the Executive from that as Chief Financial Officer of the Company, or a
requirement that the Executive report to anyone other than to the President and
Chief Executive Officer or such other person or committee as may be designated
by the Board from time to time;
     (ii) the Company’s reduction of the Executive’s Salary as in effect on the
Effective Date, or as the same may be increased from time to time, except for
across-the-board salary reductions similarly affecting all peer executives of
the Company Group;
     (iii) the Company-required relocation of the Executive’s residence or of
the primary facilities of the Company at which the Executive works outside a
radius of twenty-five (25) miles of Millin’s current residence in Studio City,
California, or any Company-required travel for Company business in excess of
that determined by the Board to be reasonably necessary from time to time to
carry out the services required of him under this Agreement. The Company shall
pay for all of the Executive’s reasonable travel and living expenses associated
with such travel from the Los Angeles metropolitan area;
     (iv) any material failure by the Company to comply with the provisions of
Section 4(a)-(h) of this Agreement, which is not remedied by the Company
promptly after receipt of written notice thereof given by the Executive;
     (v) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or
     (vi) in the event the Company engages in a merger or other business
combination or a sale of all or substantially all of its assets, the failure of
any successor to the Company to expressly assume the obligations of the Company
under this Agreement.
          (d) Certain Termination Benefits. Unless otherwise specifically
provided in this Agreement or otherwise required by law, all compensation and
benefits payable to the Executive under this Agreement shall terminate on the
date of termination of the Executive’s

5



--------------------------------------------------------------------------------



 




employment under this Agreement, at which time (i) the Executive shall be
entitled to purchase at depreciated book value the automobile (if any, or to
take an assignment of the automobile lease, if any) and any personal electronic
equipment (laptop, cell phone, PDA, etc.) which the Company was providing for
the use of such Executive (subject to the Company’s right to inspect such
electronic equipment, recover any electronic files containing proprietary
information or relating to the Company’s business, and to permanently delete any
such files prior to returning to such equipment to the Executive), and (ii) to
the extent not theretofore paid or provided, the Company shall timely (and in
all events not later than as required by applicable law) pay or provide to the
Executive any accrued amounts and vested benefits required to be paid or
provided in or which the Executive is eligible to receive under any plan,
program, practice or policy or contract or agreement of the Company.
Notwithstanding the foregoing, in the event of termination of the Executive’s
employment with the Company pursuant to Section 6(c), subject to (x) the
Executive’s continuing compliance with his obligations under the Non-Compete
Agreement, (y) the Executive’s continuing compliance with his obligations under
Section 6.1 of the Asset Purchase Agreement, and (z) the Executive’s resignation
from the Board of Directors of Nextera and execution of a general release of
claims in favor of the Company, in a form satisfactory to the Company, the
Company shall provide to the Executive the following termination benefits
(“Termination Benefits”):
     (i) continuation of the Executive’s Salary at the rate then in effect
pursuant to Section 4(a);
     (ii) a bonus for the year in which the termination occurs for the period of
service in such year, based upon multiplying the bonus amount, if any, that
would have been paid to the Executive pursuant to Section 4(b) for the year in
which the termination of employment occurs, by a fraction, the numerator of
which shall be the number of days in such year through the date of termination
and the denominator of which shall be 365;
     (iii) continuation of all Welfare Benefits to the extent authorized by and
consistent with 29 U.S.C. §1161 et seq. (commonly known as “COBRA”), with the
cost of the regular premium for such Welfare Benefits shared in the same
relative proportion by the Company and the Executive as in effect on the date of
termination;
     (iv) the Termination Benefits set forth in (i), (ii), and (iii) above shall
continue effective until the sooner to occur of (x) the expiration of the
Initial Term or (y) one (1) year from the date of the termination of the
Executive’s employment. Notwithstanding the foregoing, nothing in this Section
6(d) shall be construed to affect the Executive’s right to receive COBRA
continuation entirely at the Executive’s own cost to the extent that the
Executive may continue to be entitled to COBRA continuation after the
Executive’s right to cost sharing under Section 6(d)(iii) ceases; and
     (v) any Reserved Options exercisable granted to the Executive which are not
vested at that time shall be deemed to have vested to the extent of fifty
percent (50%) of such remaining unvested portion, or the Reserved Options which

6



--------------------------------------------------------------------------------



 



     would have vested in the twelve (12) month period immediately following the
date of termination, whichever is greater.
          (e) Disability. At the election of the Company, this Agreement shall
terminate if the Executive shall have failed to render and perform on a
full-time basis the services required of him under this Agreement during any
period of 90 days within any 120 day period during the Term because of physical
or mental disability. Prior to any such termination, the Company shall give to
the Executive written notice of its intention to terminate the Executive’s
employment, which notice shall be effective immediately. In the event of such
termination, the Company shall have no further obligation for the payment of
compensation or benefits hereunder, except (i) for compensation and benefits
accrued and unpaid through the termination date as provided in Section 6(d)
above and (ii) the payment of any disability insurance to which the Executive
may be entitled. If there should be any dispute between the parties as to the
Executive’s physical or mental incapacity or disability pursuant to this
Section 6(e), such question shall be settled by the opinion of an approved
medical doctor. For this purpose an approved medical doctor shall mean a medical
doctor selected by the Company and the Executive. If the parties cannot agree on
a medical doctor, each party shall select a medical doctor and the two doctors
shall select a third who shall be the approved medical doctor for this purpose.
The opinion of such medical doctor as to the matter in dispute shall be final
and binding on the parties.
          (f) Death. In the event of termination as a result of the Executive’s
death, the Company shall have no further obligation to the Executive’s
representatives and heirs hereunder except (i) for compensation and benefits
accrued and unpaid through the termination date as provided in Section 6(d)
above and (ii) any Reserved Options exercisable granted to the Executive which
are not vested at the time of death shall be deemed to have vested to the extent
of fifty percent (50%) of such remaining unvested portion unless the Option Plan
provides for a greater vesting following the death of a participant of the
Option Plan. If the Executive should die while receiving any payments pursuant
to sub-sections (i) and (v) of Section 6(d) above, the remaining payments which
would have been made to the Executive if he had lived shall be paid to the
beneficiary designated in writing by the Executive; or if there is no effective
written designation, then to his spouse; or if there is neither an effective
written designation nor a surviving spouse, then to his estate. Designation of a
beneficiary or beneficiaries to receive the balance of any such payments shall
be made by written notice to the Company, and the Executive may revoke or change
any such designation of beneficiary at any time by a later written notice to the
Company.
          7. Non-Compete, Non-Solicitation, Proprietary Information,
Confidentiality and Inventions Agreements.
          (a) Non-Compete Agreement. The Executive agrees to sign the
Non-Compete, Non-Solicitation, Proprietary Information, Confidentiality and
Inventions Agreement, the form of which is attached hereto as Exhibit “A,” and
to comply with such Agreement during the Term.
          (b) Litigation and Regulatory Cooperation. During the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution

7



--------------------------------------------------------------------------------



 



of any claims or actions now in existence or which may be brought in the future
against or on behalf of the Company which relate to events or occurrences that
transpired while the Executive was employed by the Company; provided, however,
that the Executive shall be permitted to give testimony and appear as a witness
in any proceeding in which such testimony or appearance is required by law. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During the Executive’s employment, the Executive also
shall cooperate fully with the Company in connection with any investigation or
review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
the Executive was employed by the Company. The Executive also agrees to provide
reasonable cooperation to the Company on matters of the type described in this
Section 7(b) after termination of the Executive’s employment. The Company shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 7(b), including any legal fees and travel and lodging costs approved in
advance by the Board.
          (c) Remedies. The Executive agrees that it would be difficult to
measure any damages caused to the Company which might result from any breach by
the Executive of the promises set forth in this Section 7, and that in any event
money damages would be an inadequate remedy for any such breach. Accordingly,
the Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Section 7, the Company shall be entitled, in addition to all
other remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Company.
          8. General.
          (a) Arbitration of Disputes. Any controversy or claim arising out of
or relating to this Agreement or the breach thereof or otherwise arising out of
the Executive’s employment or the termination of that employment (including,
without limitation, any claims of unlawful employment discrimination whether
based on age or otherwise) shall, to the fullest extent permitted by law, be
settled by arbitration in any forum and form agreed upon by the parties or, in
the absence of such an agreement, under the auspices of the American Arbitration
Association (“AAA”) in Los Angeles, California, pursuant to the National Rules
for the Resolution of Employment Disputes of the AAA, including, but not limited
to, the rules and procedures applicable to the selection of arbitrators. In the
event that any person or entity other than the Executive or the Company may be a
party with regard to any such controversy or claim, such controversy or claim
shall be submitted to arbitration subject to such other person or entity’s
agreement. Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. The arbitrator shall have the authority
to grant the prevailing party reasonable costs and expenses, including
reasonable attorney’s fees and the costs of the arbitration in accordance with
applicable law. This Section 8(a) shall be specifically enforceable.
Notwithstanding the foregoing, this Section 8(a) shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 8(a).

8



--------------------------------------------------------------------------------



 




          (b) Integration. This Agreement and the Asset Purchase Agreement
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior understandings and agreements between the
parties, whether oral or written, with respect to any related subject matter.
          (c) Assignment: Successors and Assigns, etc. Neither the Company nor
the Executive may make any assignment of this Agreement or any interest herein,
by operation of law or otherwise, without the prior written consent of the other
party; provided that the Company may assign its rights under this Agreement
without the consent of the Executive in the event that the Company shall effect
a reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity; provided such successor is the functional equivalent of the
Company. This Agreement shall inure to the benefit of and be binding upon the
Company and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.
          (d) Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then that court shall have the power to alter such
provision to make it enforceable to the fullest extent permitted by law. The
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.
          (e) Waiver. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of any party
to require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
          (f) Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Company (or if none, at the address set forth in the Asset Purchase Agreement),
with a copy to the Executive’s legal counsel designated by and at the last
address the Executive has filed in writing with the Company (or if none, then to
Donald H. Jones, Esq. of Jones, Kaufman & Ackerman LLP, at the address set forth
in the Asset Purchase Agreement) or, in the case of the Company, at its main
offices, attention of the Chairman of the Board, and shall be effective on the
date of delivery in person or by courier or three (3) days after the date
mailed.
          (g) Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company.

9



--------------------------------------------------------------------------------



 




          (h) Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.
          9. Consent to Jurisdiction.
          (a) Governing Law. This contract shall be construed under and be
governed in all respects by the laws of the State of California without giving
effect to the conflict of laws principles of such state.
          (b) Consent to Jurisdiction. To the extent that any court action is
permitted consistent with or to enforce Section 8(a) of this Agreement, the
parties hereby consent to the jurisdiction of the state and federal courts in
Los Angeles, California. Accordingly, with respect to any such court action,
each of the Executive and the Company (a) submits to the personal jurisdiction
of such courts; (b) consents to service of process; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.
          10. Indemnification and D&O Insurance. The Company and Nextera hereby
agree to indemnify and hold the Executive harmless consistent with the Company
Group’s policies in effect from time to time against any and all costs, losses,
taxes, liabilities, obligations, damages, lawsuits, deficiencies, claims,
demands, and expenses, including without limitation interest, penalties, costs
of mitigation, reasonable attorneys’ fees and costs, judgments, fines and
amounts paid in settlement, actually and reasonably incurred in connection with
any proceeding arising out of the Executive’s employment with the Company or
service as a director of Nextera, (whether civil, criminal, administrative or
investigative, other than proceedings by or in the right of the Company), if
with respect to the actions at issue in the proceeding Executive was not grossly
negligent and acted in good faith and in a manner Executive reasonably believed
to be in, or not opposed to, the best interests of the Company, and (with
respect to any criminal action) Executive had no reason to believe Executive’s
conduct was unlawful. Said indemnification arrangement shall (i) survive the
termination of this Agreement for a period of two (2) years, (ii) apply to any
and all qualifying acts of Executive which have taken place during the Term,
including, but not limited to any and all qualifying acts as an officer and/or
director of any subsidiary or affiliate while Executive is employed by the
Company, and (iii) be subject to any limitations imposed from time to time under
applicable law, and the respective certificates of incorporation and the bylaws
of the Company and/or Nextera, as the case may be, as in effect from time to
time. The Company and Nextera further agree to obtain, if not already in force,
and to continue to maintain, directors’ and officers’ liability insurance
policies covering Employee at least to the extent the Company and Nextera
provides such coverage of the Company’s other directors and senior officers.

10



--------------------------------------------------------------------------------



 



INTENDING TO BE LEGALLY BOUND by this Agreement and IN WITNESS THEREOF, the
undersigned parties have executed this Agreement as of the day and year first
above written.

     
 
  W LAB ACQUISITION CORP., a Delaware corporation
 
   
 
  By: /s/ Michael P. Muldowney
 
  Its: CEO
 
   
 
  SCOTT J. WEISS
 
   
 
  /s/ Scott J. Weiss
 
   
 
  EXECUTING THIS AGREEMENT SOLELY WITH RESPECT TO SECTIONS 4(h) and 10:
 
   
 
  NEXTERA ENTERPRISES, INC.,
 
  a Delaware corporation
 
   
 
  By: /s/ Michael P. Muldowney
 
  Its: President & CFO
 
   

11



--------------------------------------------------------------------------------



 



EXHIBIT A
NONCOMPETE, NON-SOLICITATION, PROPRIETARY INFORMATION,
CONFIDENTIALITY AND INVENTIONS AGREEMENT
          This Agreement (“Non-Compete Agreement”) is made as of March ___2006,
by and between W Lab Acquisition Corp., a Delaware corporation (the “Company”),
and the undersigned Executive. Executive and the Company have also entered into
an Employment Agreement of even date herewith (the “Employment Agreement”). In
consideration of the employment and continued employment of Executive by the
Company, and also for the benefit of the Company’s successors, parents,
subsidiaries and affiliates (collectively, the “Company Entities”), the
Executive agrees to certain restrictions on activities necessary to avoid
conflicts of interest, ensure the exclusivity of Executive’s services and
protect the goodwill, confidential information, and legitimate business
interests of the Company and its clients. Unless otherwise defined in this
Non-Compete Agreement, capitalized terms used in this Non-Compete Agreement
shall have the same meaning as set forth in the Employment Agreement. To further
these objectives, the Executive agrees to comply with the following provisions
of this Non-Compete Agreement as follows:
NONCOMPETE/EXCLUSIVITY
During the period of employment by the Company:

  1.   the Executive will devote at least eighty (80) hours per month of the
Executive’s business time to the business of the Company Group in accordance
with and subject to the provisions and exceptions contained in Section 5 of the
Executive’s Employment Agreement with the Company of even date herewith;     2.
  will not engage in any business activity, current or proposed (but only if the
proposal is made known to the Executive in writing by the Board), which competes
with the services or products being developed, marketed or sold by the Company
Group; and     3.   will not, without prior written consent of the Company,
invest in, enter into or assist any venture, enterprise, or endeavor which
competes or intends to compete with the Company Group, other than as a less than
five percent (5%) stockholder of a publicly held company or a stockholder of a
publicly held company which derives none or an immaterial portion (i.e., less
than ten percent (10%)) of its revenues from services or products which compete
with the services of the Company Group.

The Executive represents that, to the best of the Executive’s actual knowledge,
employment by the Company Group will not conflict with any agreement to which
the Executive is subject.
NON-SOLICITATION

  1.   The Executive acknowledges that the names and details of the customers of
the Company Group whom the Executive’s has dealings while employed by the

1



--------------------------------------------------------------------------------



 



      Company could constitute trade secrets belonging to the Company Group. In
order to preserve the Company’s trade secrets, during employment with the
Company and for a period of two (2) years after termination of the Executive’s
employment with the Company for any reason:

  (a)   the Executive will not solicit or cause to be solicited any such
customers, or aid in the solicitation of business from customers to which the
Executive actively solicited business during the Executive’s employment with the
Company, for the purpose of marketing or selling personal care products; and    
(b)   the Executive will not directly or indirectly (other than through mass
media solicitations that are not directed at the employees of the Company Group)
contact or solicit any employee of the Company Group with regard to present,
future or contemplated employment opportunities on behalf of himself, or any
other person, firm, corporation, governmental agency or other entity.

PROPRIETARY INFORMATION

  1.   Proprietary Information refers to any information, not generally known in
the relevant trade or industry, relating to the business, business plans,
operations, services, customers, partners, members, clients, strategies, trade
secrets, operations, real and personal properties, records, accounting and
financial information, assets, data, projections, prospects, and technology of
any or all of the Company Group, which was obtained from the Company Group or
any of its customers, agents, or representatives during the Term of employment
by the Executive. However, the Proprietary Information does not include
(i) information received by the Executive prior to his employment by the Company
(except to the extent such information is acquired by the Company pursuant to
the Asset Purchase Agreement), (ii) information received by the Executive in
connection with his employment by the Company which is or becomes generally
available to the public other than as a result of a disclosure by the Executive,
(iii) information that becomes available to the Executive on a non-confidential
basis from a source other than the Company Group, provided that such source is
not bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to the Company Group with respect to
such information, or (iv) information that is developed by the Executive after
termination of employment with the Company and which does not relate to any
business which the Company Group has at any time engaged during the period of
the Executive’s employment.     2.   Subject to the foregoing, Proprietary
Information includes, but is not limited to, the following items, whether or not
labeled as such: customer lists, notes, drawings and writings; computer programs
(including source and object codes), algorithms, systems, tools, spreadsheets,
related documentation such as user manuals, functional and technical
specifications, system descriptions, program documentation, output reports,
terminal displays, and data file contents; plans,

2



--------------------------------------------------------------------------------



 



      process and preparations for the Company’s current and proposed business
activities; discoveries, inventions, developments, ideas, research, engineering,
designs, and products; projects and improvements made or conceived in connection
with the Company’s customer and prospective customer’s lists; and marketing and
financial data of the Company and its clients.

  3.   The Executive agrees not to disclose the existence of or contents of any
documents, records, discs, tapes, and other media that contain Proprietary
Information, and will not copy or remove any such material from the Company or
its customer’s premises, except (i) as required by the Executive’s duties or as
approved by the Board or (ii) as required to be released by law or by court or
administrative order, so long as the Company is given notice thereof and a
reasonable opportunity to take appropriate steps to maintain the confidentiality
thereof.     4.   The Executive agrees to comply with all reasonable
restrictions and regulations of the Company’s customers concerning any and all
information such customers deem proprietary or confidential.     5.   The
Executive agrees that any material relating to any Proprietary Information of
the Company Group is and shall remain the property of the Company Group and that
upon termination of employment or at any earlier time as requested by the
Company, the Executive will immediately deliver such material and all copies in
Executive’s possession or control to the Company.     6.   The Company may
provide the Executive with equipment (portable personal computer, software,
etc.) for Executive’s use in the course of employment by the Company. The
Executive acknowledges that, except as otherwise provided in the Employment
Agreement, any such equipment will remain the exclusive property of the Company,
and the Executive agrees to deliver such equipment to the Company, as directed
by the Company, upon termination of employment for any reason, or at any time
upon request of the Company.

CONFIDENTIALITY

  1.   Except (i) as required by the Executive’s duties or as approved by the
Board or (ii) as required to be released by law or by court or administrative
order, so long as the Company is given notice thereof and a reasonable
opportunity to take appropriate steps to maintain the confidentiality thereof,
the Executive will not use or disclose to anyone outside the Company Group, and
will not use any Proprietary Information or material relating to the business of
the Company Group, or its customers, either during or after employment by the
Company, except with the written permission of the Company.     2.   The
Executive will not knowingly disclose to the Company Group, and will not
knowingly induce the Company Group to use any confidential information or

3



--------------------------------------------------------------------------------



 



      material belonging to others where such disclosure would, to the
Executive’s actual knowledge, violate any rights of, or any duty owing to, a
third party.

  3.   The Executive agrees not to discuss any information or respond to any
inquiries from the press or other information agencies regarding the Company
Group without the express permission of the Board, other than responding in the
ordinary course of business to inquiries regarding the Company’s industry
generally or products sold to customers of the Company Group.     4.   The
Executive shall be permitted to give testimony and appear as a witness in any
proceeding in which such testimony or appearance is required by law, provided
the Executive reasonably furnishes notice to the Company in order to enable the
Company to seek a protective order, if applicable.

INVENTIONS

  1.   The Executive agrees to disclose promptly and fully to the Company all
developments, inventions, discoveries, improvements, and proposals for new
programs, systems, services, products, tools, or business endeavors which are
related to any business activity by the Company Group, current or proposed in
writing by the Board to the Executive during employment by the Company
(collectively called “Developments”).     2.   The Executive hereby assigns to
the Company the Executive’s entire right, title, and interest in each and every
work product related to any business activity by the Company, current or
proposed in writing by the Board to the Executive during employment by the
Company, or Development (collectively called “Work Product”), made, developed or
conceived solely by the Executive or jointly with others during or in the course
of the Executive’s employment by the Company. Pursuant to Section 2870 of the
California Labor Code, the foregoing assignment of Work Product shall not apply
to any invention that the Executive developed entirely on his time without using
the Company’s equipment, supplies, facilities, or trade secret information
except for those inventions that either: (a) relate at the time of conception or
reduction to practice of the invention to the Company Group’s business, or
actual or demonstrably anticipated research or development of the Company Group;
or (b) result from any work performed by the Executive for the Company Group,
which inventions shall be subject to assignment.     3.   The Executive agrees
to grant to the Company a right of first refusal to market on a mutually agreed
royalty basis, and a perpetual non-exclusive license to use, each and every Work
Product or Development made, developed or conceived by the Executive during
employment by the Company which is not subject to assignment under the preceding
paragraph.     4.   During employment with the Company, the Executive agrees to
provide the Board with copies of any manuscripts produced by the Executive
relating to the business

4



--------------------------------------------------------------------------------



 



of the Company Group or which refers to the Company Group in any manner for
approval by the Company prior to submission for publication.

  5.   The Executive acknowledges and agrees that there are no Developments
relating in any way to the Company Group business which were made prior to
employment with the Company and which were not transferred as part of the
purchased assets under the Asset Purchase Agreement.

GENERAL

  1.   The Executive’s obligations under this Non-Compete Agreement shall
survive the termination of employment. The Executive understands that this
Non-Compete Agreement does not create an obligation of the Company Group or any
other party to continue employment.     2.   The Company shall have the
unrestricted right to assign this Non-Compete Agreement to its parent company,
its affiliates, and any and all successors in interest.     3.   It is agreed
that the Company may inform any person or entity subsequently employing or
evidencing an intention to employ, Executive of the nature of the information
the Company asserts to be confidential, and may inform said person or entity of
the existence of this Non-Compete Agreement, and provide to such persons or
entity a copy of this Non-Compete Agreement.     4.   Any breach of this
Non-Compete Agreement by the Executive may cause irreparable damage, and in the
event of such a breach, the Company shall have, in addition to any remedies at
law, the right to an injunction to prevent or restrain a breach of the
Executive’s obligations hereunder.     5.   The Company’s failure to exercise
any rights under this Non-Compete Agreement does not constitute a waiver of such
right in the event of a subsequent violation of this Non-Compete Agreement.    
6.   This Non-Compete Agreement shall be governed by the laws of the state of
Executive’s employment.     7.   In the event a court of competent jurisdiction
shall determine that any provision in this Non-Compete Agreement is too
restrictive in scope or duration, then that court shall have the power to alter
such provision to make it enforceable to the fullest extent permitted by law.
Such a determination shall not have the effect of rendering any other provision
herein contained invalid.     8.   Nothing in this Non-Compete Agreement is
intended to, or shall, alter the Executive’s obligations or the definition of
“Assets” under the Asset Purchase Agreement.

5



--------------------------------------------------------------------------------



 



     INTENDING TO BE LEGALLY BOUND by this Non-Compete Agreement and IN WITNESS
THEREOF, the undersigned parties have executed this Non-Compete Agreement as of
the day and year first above written.

     
 
  W LAB ACQUISITION CORP., a Delaware corporation
 
   
 
   
 
  By:                                                                    
 
  Its:                                                                    
 
   
 
  EXECUTIVE:
 
   
 
  SCOTT J. WEISS
 
   
 
                                                                     
                

6